29 So. 3d 288 (2010)
In re AMENDMENTS TO THE RULES REGULATING THE FLORIDA BAR-RULES 6-12.3 AND 6-12.4 (BASIC SKILLS COURSE REQUIREMENTS).
No. SC09-1427.
Supreme Court of Florida.
February 4, 2010.
John F. Harkness, Jr., Executive Director, The Florida Bar, Tallahassee, Florida, for Petitioner.
PER CURIAM.
This matter is before the Court on the petition of The Florida Bar proposing amendments to the Rules Regulating the Florida Bar. See R. Regulating Fla. Bar 1-12.1. We have jurisdiction. See art. V, § 15, Fla. Const.
The Florida Bar requests that the Court amend the basic skills course requirement in both Rules Regulating the Florida Bar 6-12.3, Requirements, and 6-12.4, Deferment and Exemption. Prior to filing its petition with the Court, the Bar published *289 its proposed amendments in the July 1, 2009, edition of The Florida Bar News. No comments were received.
The amendments eliminate the requirement for in-person attendance at the three basic skills courses and allow the Bar to offer basic skills courses in-person, electronically, and on-line. However, the amendments do not change the requirement of in-person attendance for the Practicing with Professionalism course. See R. Regulating Fla. Bar 6-12.3(a)(1).
Accordingly, upon consideration of the proposed amendments, we hereby adopt the amendments to the Rules Regulating the Florida Bar as provided in the appendix to this opinion. New language is indicated by underscoring; deletions are indicated by struck-through type. The amendments shall become effective 30 days from the date of this opinion.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ., concurring.

APPENDIX

RULE 6-12.3 REQUIREMENT
(a) Course Components. Compliance with BSCR shall include in-person attendance at:
(1) in-person attendance at a 1-day Practicing with Professionalism program sponsored by the YLD; and
(2) completion of 3 elective, basic, substantive continuing legal education programs sponsored by the YLD.
(b) Time for Completion. [No change]

RULE 6-12.4 DEFERMENT AND EXEMPTION
(a) Deferment of Practicing with Professionalism Requirement. [No Change]
(b) Deferment of Basic Level YLD Courses.
(1) Deferment Eligibility. [No change]
(2) Deferment Expiration. A deferment of the requirements of rule 6-12.3(a)(2) as provided under this rule shall expire at the time the member is no longer eligible for deferment. Upon expiration, a member must:
(A) promptly notify The Florida Bar in writing of the date deferment expired; and
(B) attendcomplete 3 elective, basic, substantive continuing legal education programs sponsored by the YLD within 24 months of deferment expiration.
(c) Exemption. [No change]